Per Curiam.
Upon these answers, the court are of opinion that the trustees must be discharged.
The debt due from Blackinton & Co. was paid, bona fide, and without knowledge of the service of the trustee process. Rev. Sts. c. 109, § 5. Williams v. Marston, 3 Pick. 65. Wood v. Bodwell, 12 Pick. 268.
As to the others, the contract was entire, and was not completed ; and no pro rata wages were earned. At the time of the service of the writ, therefore, there was no subsisting debt from the trustees to the principal defendant, either due, or to become due and payable afterwards.

Trustees discharged.